Court of Appeals, State of Michiga n

                                              ORDE R

                                                                            Cynthia Diane Stephens
In re A E G raham, Minor                                                      Presiding Judge

Docket No.    332240                                                        I lcnry William Saad

LC No.        1-t-516109-NA                                                 Patrick M. Meter
                                                                              Judges


                The Court orders that the Ocrober 10. 20 16 opinion is hereby AMENDED to correct a
clerical error. T he opinion is corrected to read November 10, 20 16 as the date o f the opinion.

              In all other respects, the opinion remains unchanged.




                        A true copy entered a nd certified by Jerome W. Z immer Jr .• Chief Clerk, on




                               NOV 16 2016
                                       Date
                                                             ~. 7 ~
                                                                            Ch~-5.-
                                                                                            a_